Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed January 7, 2022 has been received and entered.  With the entry of the amendment, claims 11-19 are canceled,  claims 4 and 5 are withdrawn, and claims 1-3 and 6-10 are pending for examination.
PLEASE NOTE: In future amendments, claim 4 and 5 should be provided with the proper status identifier of “withdrawn”.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, and the species of (3) sol injectors/injecting from the bottom of the impregnation tank and gelation catalyst injectors/injecting from the top of the impregnation tank in the reply filed on September 7, 2021 is acknowledged.

Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September , 2021.
Claims 4 and 5 are non-elected species, differing from the elected species of claim 3. It is also noted that non-elected claims 11-19 are canceled.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 (1) “injection apparatuses” in claim 6 and (2) “cooling system” in claim 10.  Note (1) the functional language of injection and generic placeholder of apparatuses, and (2) the functional language of cooling and the generic placeholder of system (where non-physical contact does not give a structural modifier of what is necessarily actually used).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, “blanket cooled at a second temperature on the moving element by a cooling system with non-physical contact” is unclear as worded as (1) is the second temperature the temperature of the blanket, the cooling system, the air around the blanket, etc?, (2) non-physical contact is unclear as to where is the non-physical contact in relation to – the cooling system and the moving element, the cooling system and the blanket, etc?.  For the purpose of examination, for (1) any of those listed is understood to meet the requirements of the claim, for (2) any of those listed is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
In the amendment of January 7, 2022, applicant asserts that as to (1) the second temperature is that of the silica wet blanket and (2) as to the non-physical contact, that this is in relation to the moving element. However, as worded it is unclear why these would be the case in the claim language, and furthermore, it is unclear where there is support for the position as to (2) in the disclosure as filed.  Therefore the rejection above is maintained as the claim language is still confusing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/126784 (hereinafter ‘784) in view of Japan 2011-190136 (hereinafter ‘136).
*** Please Note: Kim et al (US 2018/0086587) is used as a translation to ‘784, since it is the national stage application of this PCT application, and therefore, cited passages are to Kim ‘587. ***
*** Please Also Note: ’136 is used as provided with translation with the IDS of December 30, 2019.  Note also ‘784 was provided with the IDS of July 30, 2020. ***
Claim 1: ‘784 teaches the known forming of a silica aerogel blanket with the providing of separate injectors for silica sol 130 and gelation catalyst 140 which follow one after another with separately injecting the respective silica sol and gelation catalyst into a continuous blanket 10 (which would impregnate the blanket) to be followed by gelation, where the blanket is provided on a moving element 120  moving to a cutting and storage area (figure 2, note 0059 and 0062).  Furthermore, ‘784 also notes that when impregnating aerogel blankets/sheets using silica sol and gelation catalyst it is also known to mix the sol and catalyst before application with gelation occurring on the blanket/sheet and on the moving element (figure 4, 0092-0094). 
‘784 does not provide the impregnation tank with ascending slope, however ‘136 describes how airgel (aerogel) sheets/blankets can be formed with sol providing at an entrance to an impregnation tank (water storage section 4 holding sol) and the blanket passes through the impregnation tank with sol so sol is surely impregnated (note 0017-0020, figure 1, 2) and the blanket further passes to a “moving element” (moving rail, 
Claim 2: As to the moving element being above the impregnation tank, at the least, ‘784 would indicate that there can be a moving element located above the blanket as well as under the blanket (note figure 4, note top 18 as well as bottom 18, indicating a two part moving element, and 0093), and ‘136 also shows that there can be moving elements 31 that would be located above the impregnation tank (note figures 1, 2, especially note last element 31 in figure 1, and 0040-0043), and thus where providing an additional moving element of top 18, the combination of ‘784 and ‘136 would acceptably indicate that the additional top part of moving element would be predictably and acceptably located above the impregnation tank.
Claim 6: ‘784 indicates how the silica sol (20, 130) and the gelation catalyst (30, 140) can be injected through separate injection apparatuses (figure 2), where these apparatuses with openings that can be considered nozzles and flow meters (control valves) (note 0059, 0061), which would at least be considered the same or equivalent to that described in the specification as  filed for 35 USC 112(f) purposes. ‘136 would similarly shown separate injection (figures 1, 2).
Claim 9: As to the angle of the ascending slope between greater than 0 and less than 180 degrees, ‘136 shows such an angle in figures 1-2, and furthermore, indicates the angle of the slope (rail) is adjustable to adjust the amount of sol solution impregnated in the body/blanket (0023-0024, 0053-0055), and therefore it further would have been obvious to optimize the angle for a desired amount of impregnation for the specific In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘784 in view of ‘136 as applied to claims 1, 2, 6 and 9 above, and further in view of Tsai (US 2015/0239001).
Claim 3: As to the silica sol injected from the bottom of the tank and the gelation catalyst injected from the top of the tank, ‘784 shows both the silica sol 20, 130 and the catalyst 30, 140 injected from the top (figure 2).  ‘136 also shows sol injected from the top (figures 1, 2, note element 2, 0032), but also describes how sol runs into the tank (storage part 4 area) so that the body/blanket is immersed in the sol in the tank to maintain impregnation (0020) so solution is in the tank for impregnation/maintaining impregnation as well.  Tsai describes how when providing a bath/tank for holding liquids to be deposited, it is well known that the liquids can be provided to be injected from above to the upper/top part of the bath (from 134) and also provided injected into the bottom part of the bath to be injected from the bottom of the bath (from 128) (figure 1A, 0029, 0034-0036).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘784 in view of ‘136 to provide the silica sol material both from the top and also injected from the bottom of the tank to provide the sol in amounts desired as suggested by Tsai with an expectation of predictably acceptable results, because ‘136 indicates how it is desired to provide sol to the tank and uses flow from above, and Tsai indicates that when providing . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘784 in view of ‘136 as applied to claims 1, 2, 6 and 9 above, and further in view of Tanaka et al (US 6524680).
Claim 7: As to the residence time in the tank, as shown in figures 1-2 of ‘136, the blanket would pass through the impregnation tank. Furthermore, Tanaka describes how when immersing an article to be impregnated (here paper) with a silica sol material/slurry, it is well known to adjust the immersion time to give desired impregnation (note column 3, lines 20-30 and 45-50, column 4,lines 25-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘784 in view of ‘136 to optimize the time of the blanket in the impregnation tank as well for desired impregnation amount as suggested by Tanaka, since ‘784 in view of ‘136 wants to provide a desired impregnation of the blanket, and Tanaka indicates how when impregnating a material with sol, the immersion time (residence time) would be optimized to give desired impregnation, and by providing such optimization, a time in the claimed range would be provided. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘784 in view of ‘136 as applied to claims 1, 2, 6 and 9 above, and further in view of Winch (US 4158297).
Claim 8: As to inducing impregnation of the sol and catalyst in the tank using a squeeze roller in the tank, ‘784 describes that material to be impregnated can be batting with fibers (0097-0098, which could be considered a blanket). Winch further describes how webs/fiber batts can be impregnated with liquid material (abstract, figure 2, column 4, lines 40-60), where the web/batts run through an impregnation tank containing squeeze rollers 28, which give improvements in impregnation efficiencies (column 7, line 39 to column 8, line 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘784 in view of ‘136 to provide squeeze rollers in the impregnation tank to further help with impregnation efficiency of the blanket as suggested by Winch, since ‘784 in view of ‘136 would provide impregnating blankets/batts with sol and catalyst running through an impregnation tank, and Winch would indicate that when providing such passage, it would be known to include squeeze rollers in the tank to improve impregnation efficiency.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘784 in view of ‘136 as applied to claims 1, 2, 6 and 9 above, and further in view of Oikawa et al (US 2016/0060808) and Gould et al  (US 2016/0375464).
Claim 10: As to the sol and catalyst continuously injected to produce a silica wet gel blanket with a thickness of at least 0.5 mm, ‘784 would indicate continuous injection of sol and catalyst (since the impregnated material is formed and continuously cut, it .

Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  (US 2005/0046086) in view of Japan 2011-190136 (hereinafter ‘136).
*** Please Note: ’136 is used as provided with translation with the IDS of December 30, 2019. ***
Claim 1: Lee teaches the known forming of a silica aerogel blanket with the providing of separate injectors for silica sol 11 and gelation catalyst 12 which follow one after another with separately injecting the respective silica sol and gelation catalyst into a mixing area, then applying the mix to a continuous blanket/fibrous batting, to be followed by gelation, where the blanket is provided on a moving element 18 (where gelling can occur) moving to a rolling assembly (figures 1, 2, 7, note 0044, 0050, 0054, 
‘784 does not provide the impregnation tank with ascending slope with separate injection into the tank, however ‘136 describes how airgel (aerogel) sheets/blankets can be formed with sol providing at an entrance to an impregnation tank (water storage section 4 holding sol) and the blanket passes through the impregnation tank with sol so sol is surely impregnated (note 0017-0020, figure 1, 2, and blanket can be continuously present) and the blanket further passes to a “moving element” (moving rail, over which the blanket moves) with an ascending slope so that the impregnation amount of sol can be controlled as the blanket moves out of the tank (0052-0053, figures 1, 2), where the sol injector also acts to add sol to the impregnation tank (note 0050-0051), and it is also described to provide a later catalyst (thermohydrolyzable compound Y) injection to the body/blanket (figures 1, 2, 0072).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to further provide an impregnation tank through which the blanket passes for impregnation with sol and gelation catalyst with separate injections of sol and catalyst into the impregnation tank  where the blanket is present and then move the impregnated blanket to a moving element through an ascending slope through which the blanket is moved  and on which gelling occurs as suggested by ‘136 with an expectation of desirable impregnation control, since Lee indicates injecting sol and gelation catalyst with separate injectors to a mixing area before impregnating the blanket and moving the blanket with a moving element to gel and to a finishing area, and also notes how gelling can be on a moving element, and ‘136 provides that providing injection of sol that also passes to an impregnation tank where the blanket is present 
Claim 2: As to the moving element being above the impregnation tank, at the least, Lee would indicate that there can be a moving element located above the blanket as well as under the blanket (note figure 1, note top 18 as well as bottom 18, indicating a two part moving element, and 0044), and ‘136 also shows that there can be moving elements 31 that would be located above the impregnation tank (note figures 1, 2, especially note last element 31 in figure 1, and 0040-0043), and thus where providing an additional moving element of top 18, the combination of  Lee and ‘136 would acceptably indicate that the additional top part of moving element would be predictably and acceptably located above the impregnation tank.
Claim 6: Lee indicates how the silica sol (11) and the gelation catalyst (12) can be injected through separate injection apparatuses (figure 1), where these apparatuses with 
Claim 9: As to the angle of the ascending slope between greater than 0 and less than 180 degrees, ‘136 shows such an angle in figures 1-2, and furthermore, indicates the angle of the slope (rail) is adjustable to adjust the amount of sol solution impregnated in the body/blanket (0023-0024, 0053-0055), and therefore it further would have been obvious to optimize the angle for a desired amount of impregnation for the specific blanket being treated, giving a value in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of ‘136 as applied to claims 1, 2, 6 and 9 above, and further in view of Tsai (US 2015/0239001).
Claim 3: As to the silica sol injected from the bottom of the tank and the gelation catalyst injected from the top of the tank, Lee shows both the silica sol and the catalyst injected from the top (figure 1, in that the original injection to a mixing area is provided above the blanket).  ‘136 also shows sol injected from the top (figures 1, 2, note element 2, 0032), but also describes how sol runs into the tank (storage part 4 area) so that the body/blanket is immersed in the sol in the tank to maintain impregnation (0020) so solution is in the tank for impregnation/maintaining impregnation as well, and also . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of ‘136 as applied to claims 1, 2, 6 and 9 above, and further in view of Tanaka et al (US 6524680).
Claim 7: As to the residence time in the tank, as shown in figures 1-2 of ‘136, the blanket would pass through the impregnation tank. Furthermore, Tanaka describes how when immersing an article to be impregnated (here paper) with a silica sol material/slurry, it is well known to adjust the immersion time to give desired In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of ‘136 as applied to claims 1, 2, 6 and 9 above, and further in view of Winch (US 4158297).
Claim 8: As to inducing impregnation of the sol and catalyst in the tank using a squeeze roller in the tank, Lee describes that material to be impregnated can be batting with fibers (0041, 0026, which could be considered a blanket, note 0025). Winch further describes how webs/fiber batts can be impregnated with liquid material (abstract, figure 2, column 4, lines 40-60), where the web/batts run through an impregnation tank containing squeeze rollers 28, which give improvements in impregnation efficiencies (column 7, line 39 to column 8, line 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of ‘136 to provide squeeze rollers in the impregnation tank to further help with impregnation efficiency of the blanket as .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of ‘136 as applied to claims 1, 2, 6 and 9 above, and further in view of Oikawa et al (US 2016/0060808) and Gould et al  (US 2016/0375464).
Claim 10: As to the sol and catalyst continuously injected to produce a silica wet gel blanket with a thickness of at least 0.5 mm, Lee would indicate continuous application/injection of sol and catalyst (0044, 0050, 0054, in a continuous fashion). ‘136 also notes continuously supplying the sol injection (0037) and also continuous supply of Y injection (which can be considered the catalyst) (0059).  ‘136 would also suggest that the thickness of the blanket/body can be 4-6 mm, in the claimed range (0049) which would be understood to apply to the silica wet gel blanket as the thickness given.  As to the temperature during application and the cooling on the moving element as claimed, Oikawa describes making aerogels (including xerogels) (0002, 0010), where a fabric/blanket is to be impregnated with a sol solution (that can include catalyst) and then gelated (0050, 0059-0063), where it is described that the impregnation step can be done at room temperature (0062).  Furthermore, Gould describes that when preparing a gel material (including aerogels) (0014-0016), where gel precursor mixture can be combined with a fibrous structure including batting (0002, 0033, figure 1), where it is noted that the gel mixture can contain catalyst (0025) and also sols (0021), and where it is described to dispense a gel precursor to a moving element, then gelling and cooling .

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.
(A) As to the 35 USC 103 rejections using ‘784/Kim in view of  ‘136/Ikuno, it is argued that Kim does not provide the separate injection of the sol and catalyst into an impregnation tank in which a blanket is present before the step of impregnating the blanket.  Furthermore, as to the providing of ‘136/Ikuno, it is argued that this has supplying a sol solution from an upward direction of a fiber body, and is then impregnated in a reservoir part and the catalyst is injected in a second supplying unit after passing through the reservoir part, and does not disclose or suggest the separate injection of sol and catalyst into an impregnation tank in which a blanket is present, impregnating the blanket with the sol and catalyst separately injected into the tank, and transferring the blanket impregnated with sol and catalyst to a moving element through an ascending slope.  It is argued that when injecting the catalyst after impregnating the sol in the blanket as in ‘784/Kim and ‘136/Ikuno, it is difficult for the catalyst to penetrate and gelation would be difficult for a lower part surface as the injection of catalyst is hindered, and thus difficult to form uniform aerogels.  It is further argued that ‘136/Ikuno does not provide any information or hint suggesting to modify ‘784/Kim to provide the separate injection features and transferring the blanket impregnated with sol and catalyst after impregnating the sol in the blanket to a moving element through an ascending slope would lead to a method catalyst of easily controlling the physical properties of a silica aerogel blanket by controlling gelation time, giving described benefits.
The Examiner has reviewed these arguments, however, the rejections are maintained.   While ‘784/Kim does not specifically note the separate injectors for the sol Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
(B) Further as to the 35 USC 103 rejections using Lee in view of ‘136/Ikuno,  as to this combination, applicant further argues that the Examiner agrees that Lee does not disclose transferring the blanket impregnated with the sol and catalyst to a moving element through an ascending slope as claimed, but ‘136/Ikuno fails to disclose this limitation as discussed above.
The Examiner has reviewed these arguments, however, the rejections are maintained.  Similarly as discussed for section (A) above, the combination of references would suggest the claimed features, where Lee would indicate providing injection of sol and catalyst from separate injectors to a mixing area and then impregnating, and ‘136/Ikuno would suggest how impregnation can occur from material in a tank, and indicates how moving the impregnated blanket up an ascending slope helps control impregnation amount, and for the reasons as discussed above, the combination of references would therefore properly suggest all the features of claim 1, with the additional providing of the catalyst to the tank as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718